DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 in the reply filed on 11/18/2021 is acknowledged.
Claims 11-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mechanical elements and collection sub-system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the mechanical elements which perform the sealing and compression functions, the specificaiton provides pistons as an exemplary embodiment [0056], although additional structures such as rams, reciprocating walls, gears, and the like are also disclosed [0058]; and as per 112(f) interpretation, equivalents thereof are also sufficient to satisfy the requirements.
Regarding the collection sub-system, the specification teaches that this includes at least one chamber with a collection volume [0060], and as per 112(f) equivalents thereof are also sufficient.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US PGPub 2017/0291120 A1).
Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114.II).  Whether the system is used for extracting products from biomass, or the specific purpose of various components of the system, are not accorded patentable weight so long as the structural elements of the system satisfy the claim requirements, including required capabilities.
With respect to claim 1, Jackson teaches a system useful for extraction, separating a component from a matrix, employing a process chamber i.e. an extraction vessel and which may be sealed and whose volume may be adjusted through the use of mechanical elements i.e. pistons at both ends [Abs], and further including fluid ports associated with the pistons.  The system may further include porous end assemblies with porous, rigid frits therein which may themselves constitute ports as they hold the sample in the extraction chamber but allow fluid to pass out of the chamber [0030, 0057].  The system further includes a collection sub-system which may include one of the pistons of the device and, via fluid collection sub-system, if the term is intended to require only a collection volume, then such limitation may be satisfied by any volume of the system which is capable of receiving liquid, including any portion of the piston, fluid line, or receiving vessel, or at least those portions downstream of the frit (where the frit represents a port defining the boundary of the process chamber).  If, however, the term is intended to require that the collection volume is adjustable, then at minimum such a limitation would be satisfied by at least one of the pistons in the taught system, as those act downstream of the frit i.e. in the path to receive liquid after extraction, and those would at least be capable of adjusting volume.
As such, given the broadest reasonable interpretation, the extraction system taught by Jackson anticipates the claimed invention.
With respect to claim 2, Jackson teaches that the pistons may be hydraulically actuated [0036].
With respect to claim 3, Jackson teaches that the system may include first and/or second pistons, such that a single piston system would be within the scope of the teachings.  Regardless, as above, the second piston in a two-piston arrangement may be interpreted as at least a part of the collection sub-system, in which case the process chamber may be considered a single-piston pressure chamber.
With respect to claim 4, as above the system may include two pistons and therefore may constitute a dual-piston pressure chamber absent clarification of the requirements.
With respect to claim 5, as above the pistons are effective to both seal the chamber and compress it.
With respect to claim 6, such a limitation appears to be drawn to the intended use of the claimed device, and at minimum the system would be capable of operating in such a manner, as the pistons are effective to reduce the volume (and increase the pressure) of the extraction chamber.
With respect to claim 7, as above the system may include ports associated with the pistons, such that fluid may be removed from the extraction vessel through the piston ports [0063].
With respect to claim 8, see MPEP 2115; the material worked upon by a system is not accorded patentable weight for system claims.  Regardless, Jackson teaches fluids consistent with the invention requirements [0020] such that, at minimum, the system would be capable of employing extraction fluids consistent with the intended use.
With respect to claims 9 and 10, as above given the broadest reasonable interpretation, one of the pistons may be considered a part of the collection sub-system/collection chamber.  Because a change in volume i.e. through piston adjustment would necessarily result in a change in pressure, the system would be capable of adjusting pressure for any purpose.  Further, Jackson explicitly teaches that application of vacuum to the collection chamber may be useful to assist with removal of e.g. carbon dioxide [0063].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Schindlbeck et al (US PGPub 2021/0039013 A1).
This grounds of rejection is presented in the alternative to those above, to address potential interpretations of the variable volume requirements of the collection sub-system (either explicitly, as recited in claims 9 and 10, or as potentially incorporated into claim 1 via a 112f interpretation).
See the rejections of claims 1-10 above for the teachings of Jackson.  Jackson does not teach that the receiving vessel (i.e. for collecting sample that has been released from the process chamber and passed through the appropriate fluid lines) includes an adjustable volume e.g. for pressure control, although Jackson does teach that at least some level of vacuum may be applied in such a vessel.
However, Schindlbeck teaches systems for handling extraction material e.g. to prepare for chromatographic analysis [Abs] and teaches the use of a piston driven chamber to receive sample from an extraction process (including supercritical processes, or any other pressure- and temperature-based 
It would have been obvious to one of ordinary skill in the art to provide a receiving vessel in Jackson’s taught system which includes an adjustable volume, such as the piston structures taught by Schindlbeck, because as in Schindlebeck this provides useful flexibility in handling samples received from e.g. pressure-sensitive extractions, and allows for adjustment of volume to adjust pressure and the like, and allows for control of e.g. sample metering into and out of the chamber.  As discussed above, whether or not this adjustment is carried out to assist recovery of products is drawn to the intended use of the claimed system and does not distinguish structurally.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777